DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed Jan 28, 2022 .  Claims 1-5, 8-11, 14, 19 and 20 have been amended.  Claims 6 and 7 have been canceled.  Claims 21 and 22 have been added.  Claims 1-5 and 8-22 remain pending.  


Information Disclosure Statement
Information disclosure statement dated 1/28/22 has been acknowledged and considered.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
 	Claims 1-5, 8-10, 21 and 22 are directed towards a method for personalizing medical care (i.e. a process). Claims 11-20 are directed towards a health information management system for personalizing medical care (i.e. a machine). Since the claims are directed towards a statutory category, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea). 

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 1 and analogous claim 11 include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented method for personalizing medical care in a health information management system, the computer-implemented method comprising: 
determining terms in a plurality of medical records associated with a patient by parsing and analyzing the plurality of medical records; 
clustering the terms into medical concept data based at least in part upon
machine learned rules; 
inferring a true state for the patient based upon the medical concept data,
wherein the true state is inferred using a processor, implementing at least one probabilistic model, and wherein the true state comprises at least one condition of the patient; 
and determining at least one medical resource for the patient based upon the true state. 
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because determining terms in a plurality of medical records by parsing and analyzing the data; clustering the terms into medical concept data; inferring a true state based upon the medical concept data; wherein the true state is inferred implementing one probabilistic model; and determining at least one medical resource based upon the true state are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting "using a processor" language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  A probabilistic  model is applied to the medical records to infer a true state and the inferred true state is used to identify medical resources.  This is the collection of information and analysis according to rules which could be done mentally or by pen and paper.  Specification paras. [0052] – [0054] teach how the predictive model algorithm is applied to generate a finding.  Specification [0090] further describes how personalized care recommendations may be generated given the patient’s care history, personal information and condition.  Determining care options by comparing possible therapeutic options can be a series of mental steps that a person (usually a doctor), aware of each step, can and regularly do perform in their heads.  Accordingly, the claim recites an abstract idea.

In relation to dependent claims 2, 8, 10, 12, 16, 18 and 20 these claims specify generating a confidence level, identifying items, validating the true state, optimizing routing of the evidence which are mental processes as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.
In relation to dependent claims 4, 14, 17, 21 and 22 these claims specify steps involving scheduling and tracking follow up which are methods of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method for personalizing medical care in a health information management system, the computer-implemented method comprising: 
determining terms in a plurality of medical records associated with a patient by parsing and analyzing the plurality of medical records; 
clustering the terms into medical concept data based at least in part upon machine learned rules; 
inferring a true state for the patient based upon the medical concept data,
wherein the true state is inferred using a processor, implementing at least one probabilistic model, and wherein the true state comprises at least one condition of the patient; 
and determining at least one medical resource for the patient based upon the true state. 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions using a processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [00129] of the present Specification, see MPEP 2106.05(f)
the recitation of clustering terms based upon machine learned rules recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of using a processor merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).  The claims and specification fail to show any technical problem being solved.  Instead the specification [0014] states that the claimed invention enables a host of subsequent activities, including: 1) enhanced personalized medicine, 2) coding audit risk management, 3) more complete and accurate record keeping for providers, and 4) MediCare reimbursement optimization via the identification of coding opportunities.  These are not problems specifically arising in the realm of computer networks nor a technical problem.  Rather the claimed invention addresses business challenges in the health care field.  
For these reasons, representative independent claim 1 and analogous independent claims 11 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 13: These claims describe the medical resources which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Claims 5, 9, 15, 19: These claims recite filling documentation gaps and updating the predictive model and confidence level which thus amount to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5 and 8-22 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9, 11-14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over D’auria (2013/0332194) in view of Haines (2002/0188182).  

As per claim 1, D’auria teaches a computer-implemented method for personalizing medical care in a health information management system, the computer-implemented method comprising: 
determining terms in a plurality of medical records associated with a patient by parsing and analyzing the plurality of medical records (D’Auria; paras. [0142] – [0143] the majority of data entering into the system 100 in early information gathering periods may be mostly from EHR systems;  Once this data is stored, it may then undergo an intelligence process that transforms it into a cannonical, hierachical, semistructured data format based on JSON (JavaScript Object Notation) or XML.); 
clustering the terms into medical concept data based at least in part upon machine learned rules (D’Auria para. [0143] From this JSON/XML format, a secondary intelligence process occurs whereby the analytics module 140 works in conjunction with the Intelligence module 150 to generate attributes that act as a layer of machine learning-generated metadata to tag the probable semantic meaning behind data points.); 
inferring a true state for the patient based upon the medical concept data, wherein the true state is inferred using a processor, implementing at least one probabilistic model, and wherein the true state comprises at least one condition of the patient; (D’Auria; para. [0163] Furthermore, scoring 710 output and/or output from standardization 712 may undergo aggregation 714. For example, if scoring 710 occurs at the value-level whereby each value within one or more keys is classified, aggregation 714 may include the system averaging the value-based scores for each key to determine the classification at the key-level. As another example, if a source field named "X" has 70% of its values scored as "Blood Pressure," each score having an average confidence of 95%, this information may be aggregated to classify the entire field "X" as "Blood Pressure.")

D’Auria does not expressly teach determining at least one medical resource for the patient based upon the true state.  However this is old and well-known in the art as evidenced by Haines.  Haines [0038] teaches analyzing patient data to determine patient progression throughout medical treatment.  [0040] specifically teaches utilizing guidelines to indicate a course of treatment and that is recommended for a disease.  [0044] further teaches a medication compliance module that determines the level of medication supervision required for effective compliance.  Indicating a course of treatment and determining the level of medical supervision all read on identifying medical resources.  It would have been obvious to one of ordinary skill in the art to add the patient data analysis system to the EHR data analysis system of D’Auria to allow a physician or care provider to determine whether a patient is recovering properly according to a care plan.  [0038].  

As per claim 2, D’Auria teaches the computer-implemented method of claim 1 further comprising generating a confidence level for the inferred true state. (D’Auria; para. [0163] Furthermore, scoring 710 output and/or output from standardization 712 may undergo aggregation 714. For example, if scoring 710 occurs at the value-level whereby each value within one or more keys is classified, aggregation 714 may include the system averaging the value-based scores for each key to determine the classification at the key-level. As another example, if a source field named "X" has 70% of its values scored as "Blood Pressure," each score having an average confidence of 95%, this information may be aggregated to classify the entire field "X" as "Blood Pressure.")

As per claim 3, Haines teaches the computer-implemented method of claim 1 wherein the medical resources include any of laboratory services, diagnostics, therapies and medications. ([0040], [0044])

As per claim 4, Haines teaches the computer-implemented method of claim 1 further comprising scheduling lab or diagnostic procedures in advance of an appointment based upon the true state data. ([0051] if the patient is not progressing as anticipated or begins to develop indications of a secondary condition, the physician may be called upon to modify the care plan of the patient as required.  Modifying the care plan of a patient reads on a diagnostic procedure in advance of an appointment).  

As per claim 8, D’Auria teaches the computer-implemented method of claim 1 further comprising validating the true state. (D’Auria; para. [0164] Using output from scoring 710, standardization 712, and/or aggregation 714, a determination 716 of schema mapping may be made. Optionally, code 718 and/or one or more mapping tables may be generated to perform or enable an ETL process to perform mappings based upon determination 710. )

As per claim 9, D’Auria teaches the computer-implemented method of claim 8 wherein the validation updates the predictive model and updates the confidence level for the inferred true state. (D’Auria para. [0164] A data adapter 724 may be generated, either automatically and/or manually coded, that uses code 718 to apply the mappings to new source data entering the system. For example, if new values enter the system on a daily basis, data adapter 724 would automatically map the new data values. An updating process 726 may enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system.)

Claims 11-14 and 16-19 repeat substantially similar limitations as claims 1-4,  and 6-9 and the reasons for rejection are incorporated herein.  Claims 11-14 and 16-19 recite the functionality of claims 1-4 and 6-9 but in the form of a health care management system comprising of an interface and analyzer including a processor which is taught by the microcomputer-based system in Ertel (Col. 3, lines 44-50).  

As per claim 21 Haines teaches the computer-implemented method of claim 1, further comprising automatically scheduling the medical resources for the patient (Haines; para. [0040] – [0042]).  

As per claim 22, D’Auria teaches the computer-implemented method of claim 1, further comprising storing the true state for the patient with a plurality of true states for a plurality of patients, wherein the true states for the plurality of patients are analyzed for profiling (D’Auria; para. [0164] Optionally, at least one report 720 may be generated that reveals the confidence of each field mapping based on determination 716.  Report 720 may be conveyed through a web-based graphical user interface, a printed document, an email, or any other means of communication. Optionally, a user interface 722 may enable review, manual adjustment, and/or overriding of any of the mappings).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D’auria (2013/033219) in view of Ertel (5,307,262)

As per claim 5, D’Auria does not expressly teaches the method of claim 1 further comprising filling documentation gaps using the true state.  D’Auria, to an extent, teaches data validation but does not expressly teach comprising filling documentation gaps using the true state.  However, this is old and well-known in the art as evidenced by Ertel.  In particular Ertel teaches data corrections are made to diagnosis and procedure codes.  Additions and re-sequencing of codes are common (Col. 41, lines 13-30). It would have been obvious to one of ordinary skill in the art to add this data correction process to the EHR analysis system of D’Auria to resolve incongruities with the data correction process (D’Auria; Col. 41, lines 25-30).  

Claim 15 repeats substantially similar limitations as claim 5 and the reasons for rejection are incorporated herein.  


Subject Matter free from Prior Art
As per claim 10 and 20, the closest prior arts of record D’Auria, Haines and Ertel fail to expressly teach further comprising optimizing routing of the evidence for validation based upon greatest impact the evidence has on the true state inference. 

The closest non-patent literature: Valkhoff, Vera E.; Coloma, Preciosa; Mosseveld, Mees; Kuipers, Ernst J.; Sturkenboom, Miriam C.; Trifiro, GianlucaValidation of the Diagnosis for Upper Gastrointestinal Bleeding in a Dutch Medical Record Database Gastroenterology 142.5, Suppl. 1: S507. (May 2012). The closest foreign prior art: Nahama (WO 0154042 A1) teaches a method and system for collecting and communicating medical data concerning pets.

No decision on patentability has been made in light of pending rejections.  



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the rejection has been updated in light of the claim amendments.  As per the rejection under 35 USC 101 the rejection has been updated to incorporate the claim amendments.  Application argues on pg. 6 of the remarks that the recitations regarding clustering terms based upon machine learned rules and inferring a true state using a processor implementing are a probabilistic model are recitations of computer-specific activity and thus patent-eligible under step 2A.  However, as indicated in the rejection the limitations not including the machine-learned rules and the processor are a mental process.  Further Applicant argues on pg. 7 that the claims teach a practical application showing improvement to another technology including enhanced personalized medicine and more complete and accurate record keeping.  However Applicant persuasively given any details on how enhancing personalized medicine and more accurate record keeping is an improvement to any technology.  The use of a processor as recited in the claim merely generally links the mental process to being done with a computer.  Finally Applicant argues that because Applicant traverses the prior art rejection the claims, the claims are directed to significantly more.  Even if the claims were non-obvious and novel, which Examiner does not concede to, judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/6/22